DNB FINANCIAL CORPORATION

INCENTIVE EQUITY

AND
DEFERRED COMPENSATION PLAN

ARTICLE 1

PURPOSE

1.1 GENERAL. The purpose of this DNB Financial Corporation Incentive Equity and
Deferred Compensation Plan (the “Plan”) is to promote the success and enhance
the value of DNB Financial Corporation (the “Company”) by linking the personal
interests of directors, employees, officers and executives of the Company and
its subsidiaries to those of Company shareholders and by providing such
individuals with an incentive for outstanding performance in order to generate
superior returns to shareholders of the Company. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of directors, employees, officers, and executives upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent. For purposes of this Plan, “Company” shall be
deemed to include direct and indirect subsidiaries of DNB Financial Corporation,
unless the context requires otherwise.

ARTICLE 2

EFFECTIVE DATE

2.1 EFFECTIVE DATE. The Plan will be effective as of the date it is approved by
the Board of Directors of DNB Financial Corporation (the “Effective Date”).

ARTICLE 3

DEFINITIONS AND CONSTRUCTION

3.1 DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Sections 1.1 or 2.1 unless a clearly different meaning is required
by the context. The following words and phrases shall have the following
meanings:

(a) “Award” means any Stock Appreciation Right, Restricted Stock Award or
Unrestricted Stock Award granted to a Participant under the Plan.

(b) “Award Agreement” means a writing, in such form as the Committee in its
discretion shall prescribe, evidencing an Award.

(c) “Bank” means DNB First, National Association.

(d) “Board” means the Board of Directors of DNB Financial Corporation.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

(f) “Committee” means the committee of the Board described in Article 4.

(g) “Deferred Compensation Account” means the bookkeeping account established
for each Participant pursuant to Section 9.2 of this Plan.

(h) “Director” means a member of the Board, or a member of the board of
directors or comparable governing body of a direct or indirect subsidiary of the
Company.

(i) “Disabled” means a condition whereby a Participant (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three months
under a plan covering employees of the Company.

(j) “Distribution Event” means an event as a result of which a Participant is
entitled to receive the balance of his or her Deferred Compensation Account
pursuant to Section 9.3 of this Plan, namely (i) with respect to a Participant
who is an employee of the Company, but not a Specified Employee with respect to
the Company, and the portion of his or her Deferred Compensation Account
attributable to an Award or other compensation earned as an employee, the date
the Participant separates from service with the Company, (ii) with respect to a
Participant who is an employee of the Company and a Specified Employee with
respect to the Company, and the portion of his or her Deferred Compensation
Account attributable to an Award of other compensation earned as an employee,
the date that is six months after his or her separation from service with the
Company, or the date the Participant terminates his or her employment with the
Company on account of being Disabled, and (iii) with respect a Participant who
is a Director and the portion of his or her Deferred Compensation Account
attributable to an Award or other compensation earned as a Director, the earlier
of (A) the date the Participant separates from service with the Company, or
(B) the Participant’s attainment of the age specified (not younger than age 55)
in an election form filed by the Participant with the Committee at such time as
he or she first becomes eligible to defer compensation pursuant to Article 9 of
this Plan. The determination of whether a Participant has separated from service
with the Company shall be made in accordance with Section 409A of the Code and
the regulations promulgated thereunder.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the regulations promulgated thereunder.

(l) “Fair Market Value” means, with respect to a share of Stock as of any given
date, (i) if the Stock is traded on the over-the-counter market, the average of
the mean between the bid and the asked price for the Stock at the close of
trading for the trading day immediately preceding such given date; (ii) if the
Stock is listed on a national securities exchange, the average of the closing
prices of the Stock on the composite tape for the trading day immediately
preceding such given date; and (iii) if the Stock is neither traded on the
over-the-counter market nor listed on a national securities exchange, such value
as the Committee, in good faith, shall determine.

(m) “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor definition adopted by the Board.

(n) “Participant” means a person who, as a Director or an employee, officer, or
executive of the Company, has been granted an Award under the Plan, or who has
been designated as eligible to make an election to defer compensation under this
Plan.

(o) “Plan” means the DNB Financial Corporation Incentive Equity and Deferred
Compensation Plan as set forth herein.

(p) “Restricted Stock Award” means Stock granted to a Participant under
Article 7 that is subject to certain restrictions and to risk of forfeiture.

(q) “Specified Employee” means an individual who is a key employee (within the
meaning of Section 416(i) of the Code without regard to paragraph (5) thereof)
of a corporation any stock in which is publicly traded on an established
securities market or otherwise.

(r) “Stock” means the common stock of DNB Financial Corporation and such other
securities of DNB Financial Corporation which may be substituted for Stock
pursuant to Article 10.

(s) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 6 to receive a payment equal to the difference between the Fair
Market Value of a share of Stock as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 6.

(t) “Unrestricted Stock Award” means Stock granted to a Participant under
Article 7 that is not subject to restrictions or a risk of forfeiture.

ARTICLE 4

ADMINISTRATION

4.1 COMMITTEE; BOARD APPROVAL. The Plan shall be administered by a Committee
appointed by, and which serves at the discretion of, the Board. The Board may
designate the Bank’s Compensation Committee as the “Committee” hereunder
provided the Compensation Committee meets the requirements of this Section.
Notwithstanding any other provision of the Plan, at all times one of the
following two provisions shall apply: (i) the Committee shall consist of at
least two individuals and each member of the Committee shall qualify as a
Non-Employee Director; or (ii) (A) at least two members of the Committee must
qualify as Non-Employee Directors, (B) any member of the Committee who does not
qualify as a “Non-Employee Director” may not participate in any action of the
Committee with respect to any Award under the Plan, and (C) the Plan shall be
deemed to be administered by the full Board, the actions of the Committee under
the Plan shall be deemed merely advisory to the Board, and the Board’s approval
shall be required for all actions of the Committee under the Plan, including
without limitation the grant of each Award. The members of the Committee shall
meet such additional criteria as may be necessary or desirable to comply with
regulatory or stock exchange rules or exemptions. The Bank will pay all
reasonable expenses of the Committee.

4.2 AUTHORITY OF COMMITTEE. Subject to any specific designation in the Plan, the
Committee (or the Board, in cases where the Board administers the Plan pursuant
to Section 4.1) has the exclusive power, authority and discretion to:

(a) Designate Participants to receive Awards;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted under the Plan
including but not limited to any restrictions or limitations on the Award, any
schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, based in each
case on such considerations as the Committee in its sole discretion determines;

(e) Amend, modify, or terminate any outstanding Award, with the Participant’s
consent unless the Committee has the authority to amend, modify, or terminate an
Award without the Participant’s consent under any other provision of the Plan.

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in cash, Stock, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

(g) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt, revise, amend or rescind any guidelines, rules and
regulations as it may deem necessary or advisable to administer the Plan; and

(j) Interpret the terms of, and rule on any matter arising under, the Plan or
any Award Agreement;

(k) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
and

(l) Retain counsel, accountants and other consultants to aid in exercising its
powers and carrying out its duties under the Plan.

4.3 DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan shall (if approved or ratified by the
Board during any period when the Board is deemed to administer the Plan pursuant
to Section 4.1) be final, binding, and conclusive on all parties and any other
persons claiming an interest in any Award or under the Plan.

ARTICLE 5

ELIGIBILITY AND PARTICIPATION

5.1 ELIGIBILITY. Persons eligible to participate in this Plan include all
Directors and any key executive of the Company (which term shall be deemed to
include among others, the president, any vice president, secretary, treasurer or
any manager in charge of a principal business unit, division or function (such
as sales, administration or finance), any other officer who performs a policy
making function, or any other person who performs similar policy making
functions for the Company) and who on the date of any Award is in the employ of
the Company.

5.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible individuals those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No individual shall have any right to be granted an Award under this Plan.

ARTICLE 6

STOCK APPRECIATION RIGHTS

6.1 GRANT OF SARS. The Committee is authorized to grant SARs to Participants on
the following terms and conditions:

(a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

(1) The Fair Market Value of a share of Stock on the date of exercise; over

(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of a share of
Stock on the date of grant.

(b) OTHER TERMS. All such Awards shall be evidenced by an Award Agreement. The
terms, methods of exercise, methods of settlement, form of consideration payable
in settlement, and any other terms and conditions of any Stock Appreciation
Right shall be determined by the Committee at the time of the grant of the Award
and shall be reflected in the Award Agreement, and shall comply with the
requirements of Section 409A of the Code.

ARTICLE 7

STOCK AWARDS

7.1 GRANT OF STOCK. The Committee is authorized to grant Unrestricted Stock
Awards and Restricted Stock Awards to Participants in such amounts and subject
to such terms and conditions as determined by the Committee. All such Awards
shall be evidenced by an Award Agreement.

7.2 ISSUANCE AND RESTRICTIONS. An Unrestricted Stock Award may provide for a
transfer of shares of Stock to a Participant at the time the Award is granted,
or it may provide for a deferred transfer of shares of Stock subject to
conditions prescribed by the Committee. Restricted Stock Awards shall be subject
to such restrictions on transferability and risks of forfeiture as the Committee
may impose. These restrictions and risks may lapse separately or in combination
at such times, under such circumstances, in such installments, or otherwise, as
the Committee determines at the time of the grant of the Award or thereafter.

7.3 FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment or service
as a Director during the applicable restriction period, Stock subject to a
Restricted Stock Award that is at that time subject to restrictions shall be
forfeited, provided, however, that the Committee may provide in any Restricted
Stock Award that restrictions or forfeiture conditions relating to the Stock
will be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to the Stock.

7.4 CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock Awards granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Stock subject to Restricted Stock Awards are
registered in the name of the Participant, certificates must bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
shares, and the Company may, at its discretion, retain physical possession of
the certificate until such time as all applicable restrictions lapse.

ARTICLE 8

1

PROVISIONS APPLICABLE TO ALL AWARDS

8.1 STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted under the Plan. Awards granted in addition
to or in tandem with other Awards may be granted either at the same time as or
at a different time from the grant of such other Awards.

8.2 EXCHANGE PROVISIONS. The Committee may at any time offer to exchange or buy
out any previously granted Award for a payment in cash, Stock, or another Award,
based on the terms and conditions the Committee determines and communicates to
the Participant at the time the offer is made.

8.3 TERM OF AWARD. The term of each Award shall be for the period as determined
by the Committee.

8.4 LIMITS ON TRANSFER. No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company; provided, however, that
the foregoing shall not be deemed to imply any obligation of the Company to lend
against or accept a lien or pledge of any Award for any reason. No Award shall
be assignable or transferable by a Participant other than by will or the laws of
descent and distribution, except that the Committee, in its discretion, may
permit a Participant to make a gratuitous transfer of an Award to his or her
spouse, lineal descendants, lineal ascendants, or a duly established trust for
the benefit of one or more of these individuals.

8.5 BENEFICIARIES. Notwithstanding Section 8.4, a Participant may, if and to the
extent, and in such manner as may be determined by the Committee from time to
time, designate a beneficiary to exercise the rights of the Participant and to
receive any distribution with respect to any Award upon the Participant’s death.
A beneficiary, legal guardian, legal representative, or other person claiming
any rights under the Plan is subject to all terms and conditions of the Plan and
any Award applicable to the Participant, except to the extent the Plan and Award
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
the Participant, payment shall be made to the Participant’s estate. Subject to
the foregoing, if a Participant is entitled to designate a beneficiary, a
beneficiary designation may be changed or revoked by a Participant at any time
in accordance with any procedures or conditions established by the Committee
from time to time, provided the change or revocation is filed with the
Committee.

8.6 STOCK CERTIFICATES. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Awards, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded as well as the terms of this Plan
and any other terms, conditions or restrictions that may be applicable. All
Stock certificates delivered under the Plan are subject to any stop-transfer
orders and other restrictions as the Committee deems necessary or advisable to
comply with Federal, state, or foreign jurisdiction, securities or other laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock. In addition to the terms and conditions provided
herein, the Board may require that a Participant make such reasonable covenants,
agreements, and representations as the Board, in its discretion, deems advisable
in order to comply with any such laws, regulations, or requirements.

ARTICLE 9
DEFERRAL OF COMPENSATION



9.1 RIGHT TO DEFER COMPENSATION.

(a) TYPES OF DEFERRALS. Any Participant designated by the Board or by the
Committee may elect to defer (i) all or any portion of the Participant’s salary,
(ii) any percentage of a fiscal year bonus determined by the Board or other duly
constituted authority or delegate to be payable to such Participant, or
(iii) all or any portion of the Participant’s director’s fees. Such election
shall remain in force for all future years, to the extent applicable, until
modified or revoked. In addition, the Committee, in its discretion, may permit a
Participant to elect to defer his or her receipt of the payment of cash or the
delivery of shares of Stock that would otherwise be due to such Participant
pursuant to an Award. Any election under this Section 9 shall be made by written
notice delivered to the Chief Financial Officer of DNB Financial Corporation,
specifying the amount (or percentage) of salary and/or bonus and/or directors’
fees and/or the Award to be deferred.

(b) TIMING OF ELECTIONS. A Participant’s election to defer compensation for
services performed during a calendar year must be made not later than the close
of the preceding calendar year, or at such other time as provided in regulations
under Section 409A of the Code. Notwithstanding the preceding sentence, (i) in
the case of the first calendar year in which a Participant becomes eligible to
defer compensation pursuant to this Plan, such election may be made with respect
to services to be performed subsequent to the election within 30 days after the
date the Participant becomes eligible to participate, and (ii) in the case of
any performance-based compensation based on services performed over a period of
at least 12 months, such election may be made no later than six months before
the end of the period. The determination of whether any compensation satisfied
the criteria of clause (ii) shall be made in accordance with Section 409A of the
Code and regulations promulgated thereunder. A Participant’s election to defer
salary or director’s fees shall continue from year to year unless revoked or
modified with respect to a calendar year prior to such calendar year. A
Participant’s election with respect to a fiscal year bonus shall apply only with
respect to that bonus. A Participant may make an election to defer the receipt
of cash or shares of Stock otherwise payable or transferable to the Participant
pursuant to an Award in accordance with the terms of such Award as well as the
requirements of this Section 9.1(b).

9.2 DEFERRED COMPENSATION ACCOUNTS.

(a) ESTABLISHMENT OF ACCOUNTS. A Deferred Compensation Account in the name of
each Participant who has elected to defer compensation under the Plan shall be
established and maintained as a special ledger account on the books of the
Company. On the last day of each calendar month in which salary or director’s
fees deferred under this Plan would have become payable to a Participant (in the
absence of an election to defer payment thereof), the amount of such deferred
salary or director’s fees shall be credited to the Participant’s Deferred
Compensation Account. On the last day of the month in which the bonuses deferred
under this Plan would have become payable to a Participant in the absence of an
election to defer payment thereof, the amount of such deferred bonus shall be
credited to the Participant’s Deferred Compensation Account. On the last day of
the month in which an Award would have otherwise become payable or transferable
to a Participant in the absence of an election to defer receipt thereof, the
amount of such deferred Award shall be credited to the Participant’s Deferred
Compensation Account.

(b) DEEMED INVESTMENT OF ACCOUNT BALANCE.

(1) Except as otherwise provided by the terms of an Award, the Participant
shall, at the time of making a deferred compensation election under this Plan,
make an election directing the Company to credit to the Deferred Compensation
Account in that calendar year based upon the options made available by the Board
or designated Committee which options may include either cash, Stock, or a
combination of cash and Stock equal in value to the amount of the current year’s
salary or bonus deferred under the Plan. In addition to cash or Stock, the Board
or the Committee may offer to the Participant such deemed investment options as
it shall decide are appropriate. Such investment options may include deemed
investments in individual stocks or bonds, mutual funds, and such other
investment options as the Board or Committee may choose. The Board or Committee
shall not be required to offer the same deemed investment options to each
Participant but may restrict certain investment options to designated
Participants. In the absence of a contrary election by a Participant, the amount
credited to a Deferred Compensation Account shall be credited as cash.

(2) If the Participant directs that any amount credited to the Deferred
Compensation account be credited in the form of Stock, the Board shall credit to
the Deferred Compensation Account sufficient shares of Stock equal in value to
the Deferred Compensation Account balance, or such lesser amount as the
Participant shall direct. The value of such Stock shall be determined in
accordance with a valuation methodology approved by the Board or by the
Committee. Except as provided in Section 9.6, such Stock credited to the
Deferred Compensation Account shall merely constitute a bookkeeping entry of the
Company, and (except as provided herein) the Participant shall have no voting,
dividend, or other legal or economic rights with respect to such Stock. At the
end of each fiscal quarter, an amount equivalent to all dividends which would
otherwise have been payable with respect to such Stock shall be credited to the
Deferred Compensation Account as additional Stock. The amount of the
Participant’s Deferred Compensation Account that is credited as cash shall
increase or decrease based on the deemed investment options offered to the
Participant pursuant to clause (i) and selected by the Participant, and
valuations of that portion of the Participant’s Deferred Compensation Account
shall occur at such times as prescribed by the Committee.

(3) The Participant shall elect the portion of their deferral to be allocated to
Stock or cash or such other option as made available by the Board at the time of
making such election to defer compensation. Such allocation may not be amended
with respect to such deferral without the approval of the Committee. Any
allocation to Stock shall be paid in the form of Stock. No Participant will be
granted the right to take payment of the Stock in cash rather than in shares.

(4) If, at any time, the deferral of a Participant is allocated to Stock, and
such Participant would otherwise be deemed to have violated the short-swing
profit rules of Section 16(b) of the Exchange Act through such allocation, the
allocation to Stock shall be void and such allocation shall default to cash.

9.3 PAYMENT OF DEFERRED COMPENSATION.

(a) IN GENERAL. Amounts credited to a Participant’s Deferred Compensation
Account shall be payable upon the Participant’s Distribution Event. The
Participant shall determine the method of distributing the amounts in the
Deferred Compensation Account at the time the first election to participate in
the Plan is made, which shall be either a single distribution or a series of up
to ten (10) consecutive, substantially equal annual installments paid to such
Participant or his or her beneficiary, as the case may be, on or before
January 15 of each year, commencing in the year following the Distribution
Event. If no such election is made, the method of distribution shall be
determined solely by the Board. If the Participant has elected to receive
installment distributions, and less than the full value of the Participant’s
Deferred Compensation Account balance has been distributed as of the date of his
or her death, the balance shall be paid to the Participant’s beneficiary in
accordance with the same method in effect at the Participant’s death. For
purposes of this Article 9, a Participant’s “beneficiary” shall mean the person
or persons designated by the Participant pursuant to Section 8.5 of this Plan,
or, in the absence of such designation or if no such person survives the
Participant, the Participant’s estate. If any portion of the Participant’s
Deferred Compensation Account is credited with Stock, then distributions from
that portion of the Deferred Compensation Account shall be made directly in the
form of Stock. If the Participant has elected installment distributions, the
undistributed balance of the Participant’s Deferred Compensation Account will
continue to be valued and will continue to be credited with dividends with
respect to Stock, if applicable, in accordance with Section 9.2, until the final
installment is distributed.

(b) MODIFICATION OF PAYMENT TERMS. A Participant may elect to change the method
of distribution of his or her Deferred Compensation Account previously elected
(or deemed elected) pursuant to Section 9.3(a), subject to the following
limitations:

(i) no such election shall take effect until at least 12 months after the date
on which the election is made;

(ii) the first payment made as a result of such election be made no earlier than
five years after the date such payment would have been made absent such
election; and

(iii) in the case of a payment scheduled to be made or payments scheduled to
commence at a Distribution Event with respect to a Director that is a specified
age of the Director, the election must be made at least 12 months prior to the
attainment of such age.

(c) CHANGE IN CONTROL. In the event of a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of its
assets (in all cases as described in regulations under Section 409A of the
Code), a Participant shall receive a distribution of all or a portion of his or
her Deferred Compensation Account. Any distribution pursuant to this Section
9.3(c) shall be made (i) in the form of cash and/or Stock as his or her Deferred
Compensation Account is allocated and (ii) within seven (7) days subsequent to
the change in ownership or effective control.

(d) HARDSHIP DISTRIBUTION IN THE CASE OF UNFORESEEABLE EMERGENCY. Prior to the
time a Deferred Compensation Account of a Participant would otherwise become
payable, the Committee, in its sole discretion, may elect to distribute all or a
portion of the Deferred Compensation Account in the event such Participant
requests a distribution by reason of an unforeseeable emergency. For purposes of
this Plan, an unforeseeable emergency shall be deemed to have occurred if the
Committee determines that a Participant has experienced (i) a severe financial
hardship resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (within the meaning of Section 152(a) of
the Code) of the Participant, (ii) a loss of the Participant’s property due to
casualty, or (iii) another similar extraordinary and unforeseeable circumstance
arising as a result of events beyond the control of the Participant. A
distribution based on an unforeseeable emergency shall not exceed the amount
necessary to satisfy such emergency plus the amount necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such emergency may be relieved through reimbursement
or compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). In the event the Participant is a member of the
Committee making such determination, the Participant shall not participate in
the decision by the Committee.

9.4

2

TRUST PROVISIONS.

(a) ESTABLISHMENT OF TRUST. The Company may in its sole discretion establish one
or more trusts to provide a source of payment for its obligations under the Plan
and such trust shall be permitted to hold cash, Stock, or other assets to the
extent of the Company’s obligations hereunder. The Company may, but is not
required to, utilize a single trust with respect to its obligations to
Participants who are members of the Board and Participants who are not members
of the Board. The accounts of multiple Participants may be held under a single
trust but in such event each account shall be separately maintained and
segregated from each other account.

(b) CLAIMS OF THE COMPANY’S CREDITORS. All assets held by any account or trust
created hereunder and all distributions to be made by the Company or any trustee
pursuant to this Plan and any trust agreement shall be subject to the claims of
general creditors of the Company, including judgment creditors and bankruptcy
creditors. The rights of a Participant or his or her beneficiaries in or to any
assets of the trust shall be no greater than the rights of an unsecured creditor
of the Company.

9.5 NON-ASSIGNMENT. No right or interest of any Participant or any person
claiming through or under such Participant in the Participant’s Deferred
Compensation Account shall be assignable or transferable in any manner or be
subject to alienation, anticipation, sale, pledge, encumbrance or other legal
process (including execution, levy, garnishment, attachment, bankruptcy, or
otherwise) or in any manner be subject to the debts or liabilities of such
Participant. If any Participant or any such person shall attempt to or shall
transfer, assign, alienate, anticipate, sell, pledge or otherwise encumber his
or her benefits hereunder or any part thereof, or if by reason of his or her
bankruptcy or other event happening at any time such benefits would devolve upon
anyone else or would not be enjoyed by him or her, then the Committee, in its
discretion, may terminate his or her interest in any such benefit to the extent
the Committee considers necessary or advisable to prevent or limit the effects
of such occurrence. Termination shall be effected by filing a written
declaration of termination with the Committee’s records and making reasonable
efforts to deliver a copy to such Participant or any such other person or his or
her legal representative. As long as any Participant is alive, any amounts
affected by the termination shall be retained by the Company or the trustee of
any trust established pursuant to Section 9.4 of this Plan and, in the
Committee’s sole and absolute discretion, may be paid to or expended for the
benefit of such Participant, his or her spouse, his or her children, or any
other person or persons in fact dependent upon him or her in such a manner as
the Committee shall deem proper.

ARTICLE 10

CHANGES IN CAPITAL STRUCTURE

10.1 GENERAL.

(a) OUTSTANDING AWARDS – INCREASE OR DECREASE IN ISSUED SHARES WITHOUT
CONSIDERATION. Subject to any required action by the shareholders of the
Company, in the event of any increase or decrease in the number of issued shares
of Stock resulting from a subdivision or consolidation of shares of Stock or the
payment of a stock dividend (but only on the shares of Stock), or any other
increase or decrease in the number of such shares effected without receipt or
payment of consideration by the Company, the Committee shall proportionally
adjust the number of shares of Stock subject to each outstanding Award and the
exercise price per share of Stock of each such Award.

(b) OUTSTANDING AWARDS – CERTAIN MERGERS. Subject to any required action by the
shareholders of the Company, in the event that the Company shall be the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities which a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.

(c) OUTSTANDING AWARDS – CERTAIN OTHER TRANSACTIONS. In the event of (i) a
dissolution or liquidation of the Company, (ii) a sale of all or substantially
all of the Company’s assets, (iii) a merger or consolidation involving the
Company in which the Company is not the surviving corporation or (iv) a merger
or consolidation involving the Company in which the Company is the surviving
corporation but the holders of shares of Stock receive securities of another
corporation and/or other property, including cash, the Committee shall, in its
absolute discretion, have the power to:

(A) cancel, effective immediately prior to the occurrence of such event, each
Award outstanding immediately prior to such event (whether or not then
exercisable), and, in full consideration of such cancellation, pay to the
Participant to whom such Award was granted an amount in cash, for each share of
Stock subject to such Award, respectively, equal to the excess of (1) the value,
as determined by the Committee in its absolute discretion, of the property
(including cash) received by the holder of a share of Stock as a result of such
event over (2) the exercise of such Award; or

(B) provide for the exchange of each Award outstanding immediately prior to such
event for a different Award and, incident thereto, make an equitable adjustment
as determined by the Committee in its absolute discretion in the value of the
Award or the number of shares or amount of property subject to the Award or, if
appropriate, provide for a cash payment to the Participant to whom such Award
was granted in partial consideration for the exchange of the Award, or any
combination thereof.

(d) OUTSTANDING AWARDS – OTHER CHANGES. In the event of any other change in the
capitalization of the Company or corporate change other than those specifically
referred to in this Article, the Committee may, in its absolute discretion, make
such adjustments in the number and class of shares subject to Awards outstanding
on the date on which such change occurs and in the per share exercise price of
each Award as the Committee may consider appropriate to prevent dilution or
enlargement of rights.

(e) NO SHAREHOLDER APPROVAL REQUIRED. Except to the extent required by
applicable law, no adjustment in the number of shares subject to outstanding
Awards, and no adjustment in the number of shares available for grant under this
Plan, shall require shareholder approval, and all such future adjustments shall
be deemed approved by the approval of this Plan, to the extent that such
adjustment, whether automatic or discretionary, is proportional to and
accompanies an equivalent adjustment in the number of shares held by the
Company’s shareholders.

(f) NO OTHER RIGHTS. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the exercise price of any
Award.

ARTICLE 11

AMENDMENT, MODIFICATION, AND TERMINATION

11.1 AMENDMENT, MODIFICATION, AND TERMINATION. At any time and from time to
time, the Board may terminate, amend or modify the Plan.

11.2 AWARDS PREVIOUSLY GRANTED. Except as otherwise provided in the Plan,
including without limitation, the provisions of Article 10, no termination,
amendment, or modification of the Plan shall adversely affect in any material
way any Award previously granted under the Plan, without the written consent of
the Participant.

ARTICLE 12

GENERAL PROVISIONS

12.1 NO RIGHTS TO AWARDS. No Participant, employee, or other person shall have
any claim to be granted any Award under the Plan, and neither the Company nor
the Committee is obligated to treat Participants, employees, and other persons
uniformly.

12.2 NO STOCKHOLDERS RIGHTS. No Award gives the Participant any of the rights of
a stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with such Award.

12.3 WITHHOLDING. The Company shall have the authority and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of this Plan.

12.4 NO RIGHT TO EMPLOYMENT OR SERVICES. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
the Bank or any of their affiliates or subsidiaries to terminate any
Participant’s employment or services at any time, nor confer upon any
Participant any right to continue in the employ of the Company.

12.5 INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee or of the Board shall be indemnified and held harmless by the
Company and the Bank and any of their applicable subsidiaries from any loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
such member in connection with or resulting from any claim, action, suit, or
proceeding to which he or she may be a party or in which he or she may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by him or her in satisfaction of judgment in
such action, suit, or proceeding against him or her provided he or she gives the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s or the
Bank’s or any of their applicable subsidiaries’ Articles of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company or the
Bank or any of their applicable subsidiaries may have to indemnify them or hold
them harmless.

12.6 FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

12.7 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register under the
Securities Act of 1933, as amended, any of the shares of Stock paid under the
Plan. If the shares paid under the Plan may in certain circumstances be exempt
from registration under the Securities Act of 1933, as amended, the Company may
restrict the transfer of such shares in such manner as it deems advisable to
ensure the availability of any such exemption.

12.8 GOVERNING LAW. The Plan and the terms of all Awards shall be construed in
accordance with and governed by the laws of the Commonwealth of Pennsylvania
without regard to rules of choice of law or conflict of laws, except to the
extent such laws may be pre-empted by the federal laws of the United States of
America.

3